COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      The Peterson Group, Inc., PGI Development Group, LP, and
                          Wellington Yu v. PLTQ Lotus Group, L.P. and Cubo Group, L.L.C.

Appellate case number:    01-10-00529-CV

Trial court case number: 0636672

Trial court:              152nd District Court of Harris County

Date motion filed:        November 1, 2013

Party filing motion:      Appellees, PLTQ Lotus Group, L.P. and Cubo Group L.L.C.

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle.

Justice Keyes dissents from the denial of en banc reconsideration


Date: December 19, 2013